Citation Nr: 1729503	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from April 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) after an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

A video hearing was conducted before the undersigned Veterans Law Judge in May 2016. 

This claim was remanded in June 2016 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for tinnitus and has an MOS of aircraft mechanic. He testified at his video hearing that he began suffering from hearing loss in service and currently has to read lips in order to fully understand what people are saying. The Veteran had a June 2010 VA examination that indicated that the Veteran did not have hearing loss for VA purposes. However, there was a January 2012 letter from VA indicating that the Veteran currently suffers from both tinnitus and impaired hearing. Based on this, a new examination was ordered in the June 2016 remand. However, unfortunately, this claim needs be remanded again for a new examination. 

The December 2016 VA examination did not produce threshold results because the examiner noted that "Air conduction responses, speech recognition thresholds and word recognition responses obtained today for C&P audio exam were highly variable and inconsistent with objective test findings. Thus C&P audio exam is invalid for rating purposes and medical opinion for hearing loss cannot be given without valid exam." In terms of results for the Maryland CNC test, the VA examiner noted that "The use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."

The Board notes that the Veteran was able to get results for both threshold testing and the Maryland CNC word test in June 2010. It is unclear why such results could not be obtained durint the August 2016 VA examination.  It is imperative to get current results to ascertain whether the Veteran has a current hearing loss disability. The Veteran is urged to be fully cooperative with this next examination as VA's duty to assist is not a one-way street. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA audio examination. The examiner should re-evaluate the Veteran to determine if he has a current hearing loss disability for VA purposes. 

2. If the Veteran is determined to have hearing loss for VA purposes, the examiner is asked to furnish an opinion with respect to the following questions:

For the diagnosed hearing loss disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused by noise exposure during active duty service. 

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




